DETAILED ACTION
	The current Office Action is in response to the papers submitted 04/06/2021.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph 0042 refers to figure 4 when discussing item 554.  Item 554 is in figure 5 not figure 4.   It appears the reference to figure 4 should actually be figure 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 17 disclose a stream cut.  The specification appears to define the stream cut in multiple different way making it unclear as to what a stream cut is actually.  Paragraph 0020 discloses a stream cut refers to a specific position in the segment and that it is associated with an expiration time.  Paragraph 0042 and figure 5 discloses a stream cut which now appears to refer to multiple locations in a stream and is associated with multiple expiration times and indicated by item 544 and the multiple rows of information in SC1.  Paragraph 0043 and figure 3 then discloses the stream cut metadata of a stream cut includes a grouping of identifies, offsets, and expiration times similar to the information shown in figure 5 for a stream cut.  This altogether makes it unclear what exactly is the scope of a stream cut.  Paragraph 0076 discloses the stream cut comprising the segment identifier and expiration time for each active segment.  There is no mention of an offset as indicated in paragraph 0043 and figures 3 and 5.  Item 710 in figure 7 indicates the stream cut information including the segment ID, offset, and expiration end time is set to a selected segment’s expiration time.  This indicates that after step 710 the stream cut information is only the expiration time now.  Associated paragraph 0050 however discloses step 710 sets the grouping information to obtained segment ID, offset, and expiration time.  The two processes are different.  It is unclear if a stream cut refers to one or more locations of a stream, is associated with one or more expirations times, if the stream cut is the same as the stream cut metadata, and what information is considered a stream cut.
All remaining claims are rejected for containing similar language regarding a stream cut as in claims 1, 11, and 17 or for being dependent on a rejected base claim.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 11, and 17 disclose the use of a stream cut.  The specification discloses a stream cut in multiple different ways and also appears to indicate stream cut metadata is the same as the stream cut itself in paragraph 0043 along with associated figure 3.  A stream cut also does not appear to be a well-known specific term used in the art.  The multiple examples of what a stream cut and stream cut metadata is makes the determination of what a stream cut actually is unclear and uncertain.  This fails certain tests of the In Re Wands, 858 F.2d 731,737, 8USPQ2d 1400, 1404 tests of undue experimentation as listed and described below.
(A)	Breadth Of The Claims:
The breadth of the claims is uncertain since the scope of a stream cut is not properly defined in the specification and drawings.  As discussed above the specification and drawings define a stream cut multiple different ways that are not consistent with each other.  There is also reference to stream cut metadata that is indicated to be the same information that is referred to as the stream cut itself.  This all goes to show the breadth of what the claimed stream cut is not properly defined and supported.   
(C)	The State Of The Prior Art:
The prior art fails to show a specific well understood definition of what a stream cut is.  The multiple contradicting examples of what a stream cut and stream cut metadata is makes it unclear what exactly the stream cut is.  
(D)	The Level Of One Of Ordinary Skill:
One of ordinary skill would not know what the proper scope of the claimed stream cut.  The stream cut is defined in multiple different contradictive ways along with stream cut metadata that is indicated as being the same information that a stream cut is.  This altogether goes to show that one of ordinary skill would not understand what a stream cut is based on the disclosure. 
(H)	The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure:
	For the reasons listed above it would take an undo amount of experimentation to use and make the invention as claimed based on the related disclosure.  At one point in the specification the stream cut refers to a single a location in memory and in other the stream cut refers to multiple locations in memory.  In yet another location there is stream cut metadata that is identified as being the same information that is also called a stream cut.  Stream cut metadata and stream cut would not be considered the same thing in the art since metadata is understood to be data about other data.  
All remaining claims are rejected for containing the same limitations rejected above or for being dependent on a rejected base claim.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17 disclose the use of a stream cut.  As indicated in the 112(a) rejection above the specification appears to define the stream cut multiple different way making the scope of what a stream cut is and is not unclear.  Since the scope of the stream cut is unclear the stream cut limitation is indefinite since the bounds of the limitation are not consistently defined in the specification and drawings.
All remaining claims are rejected for containing similar language regarding a stream cut as in claims 1, 11, and 17 or for being dependent on a rejected base claim.

Examiner’s Note
The lack of prior art rejection is not to be considered an indication of allowable subject matter.  The claim limitations as defined in the specification and drawings are unclear making a proper determination of the scope and bounds of the limitation indeterminate at this time.  The stream cut is defined and shown in multiple locations in the specification and drawings to be different items apparently and contain different data in each instance.  The stream cut limitation is a key aspect to the claims and is not consistently or clearly defined in the specification and drawings.  Since the scope and bounds of the claim limitations are indeterminate a proper and complete search of the prior art is not possible at this time.  A proper search and consideration of the prior art requires each claimed limitation to be properly supported and defined by the supporting specification and drawings.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136